Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below.
The examiner notes that all 112 rejections are dropped due to claim amendment. The previous 102 rejections are now 103 rejections due to claim amendment, please see rejection below.
Applicant argues that one of ordinary skill in the art would not combine the prior art Coburn and the phosphonate additive of Kalota.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, There is teaching, suggestion and motivation to combine the references.
Coburn teaches the use of phosphonate additives. The composition also includes sequestering agents such as phosphate esters, see table 1 over p 72.  Also in this group is Corfree M1, which contains two carboxyl groups. This provides teaching, 
Applicant argues that unexpected results from the synergistic combination of the additives overcomes any 103 type rejection. The examiner recognizes the presence of unexpected results, specifically bacterial and fungal reduction. The claims as written are not commensurate in scope with the examples which provide the unexpected results. As such it cannot be said that the unexpected results apply to the claims as currently written. See MPEP 716.03(a).
Claim 1 as written requires one or more sequestering agents that are phosphonate moieties present in 5% of the composition and a compound of formula A used in any amount.
The amount and type of the phosphate sequestering agent are not commensurate in scope. The examples use only HEDP-60, 1 hydroxyethane 1,1-diphosphonic acid in the amount of 17.5% of the composition. The broad category of every phosphonate is not supported by the examples, no the claimed range.
The amount of the compound of formula A is not suggested in claim 1. The examples use the compound in the amount of 25% of the composition.
A synergistic effect would be effected by a variety of variables including the amount of the 2 additives in the lubricant composition and the amount relative to each other.
As the limitations of the claims are taught, the rejection stands as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1,4-5,8,10,12,15-18,21,24,28,32,36,40 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coburn et al (US 2010/0093736 A1) and Kalota et al (US 2003/0162671 A1).
Coburn teaches a lubricant composition for use in metalwork (p 2).  The composition contains a compound matching the Markush structure of claim 1.
See example E and F p 81-84.  For Markush structure see p 40-43.  This includes where R1 is butyl and R2 is ethyl, see p 43.  This is present in the amount of 0.1-20% of the composition, see p 55. Use at 8% is shown in table 1 over p 72.
The composition also includes sequestering agents such as phosphate esters, see table 1 over p 72.  Also in this group is Corfree M1, which contains two carboxyl groups.
The composition contains water in the amount of 30% or more of the composition, see table 1.
The composition also contains oil, see table 1.
The composition also contains surfactants such as ethoxylated nonyl phenol, see table 1.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The following are rejected under 103 for overlapping ranges, please see above as to what Coburn teaches.  
Claims 8, 21, and 36 have either overlapping number ranges or as in claim 8 overlapping possible Markush structures.
Regarding claim 17, as phosphates with a dipole moment are in the aqueous solution as well as amine components such as those found in Markush structure A these compounds would form salts.
Coburn does not specifically state the use of a phosphonate or a compound matching the Markush structure of claim 10.
Kalota teaches a metal working lubricant, see abstract.  The lubricant contains an amine containing component (referred to as component A).  Se p 36-44 and p 48-52.  Component B. is a phosphate overlapping the Markush structure of claim 10. See p 82-84.  This is used in the amount of 0.1 to 15% of the composition, see p 86. The two compounds interact, see p 21.  
The pH of the composition may be 8, see p 140.  This is due to the phosphonate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the phosphonate of Kalota in the invention of Coburn.  Coburn already calls for use of such compounds and uses similar compounds.  In addition the phosphonate of Kalota has the advantage of being an effective additive which improves a variety of properties including antiwear, lubricitive, and extreme pressure properties.  See p 26.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771